ESTABLISHMENT OF UNIFORM MILEAGE REIMBURSEMENT RATE FOR EXPENSES PAID FROM COURT FUND



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:ESTABLISHMENT OF UNIFORM MILEAGE REIMBURSEMENT RATE FOR EXPENSES PAID FROM COURT FUND

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




ESTABLISHMENT OF UNIFORM MILEAGE REIMBURSEMENT RATE FOR EXPENSES PAID FROM COURT FUND2018 OK 2Decided: 01/16/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 2, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

Establishment of Uniform Mileage Reimbursement Rate for Expenses Paid from the Court Fund
ORDER
By reason of the inconsistency in mileage reimbursement rates between the State Travel Reimbursement Act, Title 74 O.S. § 500.4 and the rate of reimbursement for state employees, Title 74 O.S. § 85.45l, for expenses paid from the court fund, the Court directs that uniform rate should be established for the purpose of consistency to assist the accounting and budgeting process in the district courts.
Pursuant to this order all mileage which is reimbursed by the court fund, including, but not limited to jurors, interpreters and witnesses, shall be computed at the standard mileage rate prescribed by the State Travel Reimbursement Act, Title 74 O.S. § 500.4.
The 2018 mileage rate prescribed in the State Travel Reimbursement Act is 54.5 cents per mile.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 16th day of January, 2018.
/S/CHIEF JUSTICE
CONCUR: COMBS, C.J., GURICH, V.C.J., KAUGER, WINCHESTER, EDMONDSON,
COLBERT, REIF, and WYRICK, JJ.

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Title 74. State Government
 CiteNameLevel
 74 Ohio St. 500.4, Mode of Travel - Approval - Rate of ReimbursementDiscussed
 74 Ohio St. 85.45l, Trip Optimizer System Use RequirementsCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA